         Case 1:12-cv-00920-EDK Document 219 Filed 12/07/20 Page 1 of 2




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

____________________________________

STEPHANIE MERCIER,
AUDRICIA BROOKS,
DEBORAH PLAGEMAN,
JENNIFER ALLRED,
MICHELLE GAVIN,
STEPHEN DOYLE, on behalf of themselves
And all others similarly situated,

                       Plaintiffs,
       v.                                                    No. 12-920C
                                                             (Judge Kaplan)

THE UNITED STATES,

                  Defendant.
____________________________________

                                     JOINT STATUS REPORT

   Pursuant to the Court’s November 12, 2020 Order, plaintiffs and defendant, the United

States, respectfully submit the following report regarding the conduct of trial.

   Following the parties’ meet and confer, the plaintiffs and the defendant agree that the entire

trial should be held via videoconference. We look forward to discussing the logistics of the

videoconference trial with the Court during the December 11 status conference.



                                              Respectfully submitted,

                                              JEFFREY BOSSERT CLARK
                                              Acting Assistant Attorney General

s/ David M. Cook_
DAVID M. COOK, Esq.                           ROBERT E. KIRSCHMAN, JR.
COOK & LOGOTHETIS, LLC                        Director
30 Garfield Place, Suite 540
Cincinnati, OH 45202                          s/ Reginald T. Blades, Jr.
Tel: 513-287-6980                             REGINALD T. BLADES, JE.

                                                 1
        Case 1:12-cv-00920-EDK Document 219 Filed 12/07/20 Page 2 of 2




Fax: 513-721-178                    Assistant Director
Email: dcook@econjustice.com
                                    s/ P. Davis Oliver
Counsel of Record for               P. DAVIS OLIVER
Plaintiffs.                         Senior Trial Counsel
                                    Commercial Litigation Branch
                                    Civil Division
                                    Department of Justice
                                    P.O. Box 480
                                    Ben Franklin Station
                                    Washington, D.C. 20044
                                    Tel: (202) 353-0516
                                    Fax: (202) 514-8624



                                    Attorneys for Defendant


December 7, 2020
